Citation Nr: 1714651	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ), to include as secondary to service-connected perirectal abscesses.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2013.  A transcript of the proceeding is associated with the claims file.

This matter was before the Board in January 2014 and May 2014, on which occasions it was remanded for further evidentiary development.  Most recently, this appeal was remanded by the Board in March 2016 to obtain an addendum medical opinion.  Addendum opinions were obtained in June 2016 and July 2016.  Thereafter, the Agency of Original Jurisdiction (AOJ) readjudicated the claims in a July 2016 supplemental statement of the case (SSOC).  Overall, the Board finds that, to the extent possible, VA has substantially complied with the Board's remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that following issuance of the SSOC; additional VA medical records were associated with the Veteran's electronic claims file.  However, the updated treatment records do not pertain to the Veteran's current appeal for erectile dysfunction and SMC.  Therefore, this evidence is not pertinent to the Veteran's current appeal.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was not shown in service or for many years thereafter; the disorder is not due to an event or incident of the Veteran's period of active service, and is not related to a service-connected disability.

2.  The Veteran is not service connected for any disability resulting in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2016).

2.  The criteria for special monthly compensation (SMC) based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In June 2010 and August 2010 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not argued otherwise.  The Veteran's service treatment records are on file, as are all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was provided a VA medical examination in February 2014, with several etiological opinions being obtained, including pursuant to the Board's remand instructions.  38 C.F.R. § 3.159(c)(4) (2016); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the examination and opinions provide an adequate basis upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Moreover, the Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Notably, the Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

Factual Background

Available service treatment records are negative for complaints of, treatment for, or a diagnosis of erectile dysfunction.  The Board observes that at the time of the August 1975 enlistment examination, bilateral atrophied testicles was documented.  However, in the report of medical history, a history of erectile dysfunction was not documented.  At the time of the April 1978 ETS examination clinical evaluation of the Veteran's G-U system was normal.  

In a November 2010 VA medical opinion, the examiner determined that it was unlikely that the Veteran's perirectal abscess with anal fistula and related surgery caused the Veteran's erectile dysfunction.  In support of this finding, he noted that the nerves and other tissues involved in the rectal area are separate from the nerves supplying the genital, and thus, any nerve damage or scarring would not impact the tissues that control penile erection.  
In a May 2013 private opinion from Dr. A. W., she opined that the Veteran's erectile dysfunction was most likely caused by or a result of his pararectal abscess.  In so finding, she noted that the abscess causes constant discomfort and embarrassing side effects.  This in turn affects the Veteran's personal relationships and has resulted in erectile dysfunction.  

The Veteran underwent a VA male reproductive examination in February 2014, at which time erectile dysfunction was diagnosed, with an onset of 2011 or 2012.  Following examination of the Veteran, the examiner concluded that it was less likely as not that the Veteran's current erectile dysfunction is related to or aggravated by any disease or injury that occurred during service or is related to service, including his service-connected perirectal abscess with scar.  In support of this finding, the examiner noted that the Veteran's service treatment records document bilateral atrophied testicles at the time of the military entrance examination in 1975.  However, there was no documented problem of erectile dysfunction in service.  It was noted that clinical evaluation conducted during the VA examination confirmed the small testicles, as well as the quite enlarged prostate.  Current lab studies showed borderline low testosterone, which could also contribute to erectile dysfunction problems with the Veteran.  Thus, it would appear that the small testicles preexisted service.  

In an addendum opinion by Dr A. W. dated in February 2014, she opined that the Veteran's erectile dysfunction is most likely caused by or a result of his perirectal abscesses.  In so finding, she noted that the abscess causes constant discomfort and embarrassing side effects that are only getting worse over time.  With complete loss of sphincter control, there is no chance that this condition will improve.  There is also scarring that is deep and painful that has resulted from tissue damage caused by multiple procedures.  This in turn affects the Veteran's personal relationships and has resulted in erectile dysfunction.  

In a February 2015 VA addendum medical opinion provided by the examiner who conducted the February 2014 VA examination, he opined that it is less likely as not that the Veteran's current erectile dysfunction is aggravated by his service-connected perirectal abscesses.  He noted that while the Veteran definitely has problems with anal sphincter incontinence and soiling of undergarments, this has nothing to do etiologically with erectile dysfunction.  Clinically, the Veteran has small testicles, borderline low testosterone, and a markedly enlarged prostate, all of which contribute to his erectile dysfunction problem.  The examiner noted that with regards to Dr. A. W.'s May 2013 opinion she stated that the Veteran has constant rectal discomfort with draining and bowel incontinence and then summarily stated that this is causing erectile dysfunction.  However, she offered no convincing clinical argument for the causation other than the above statement, which is pure conjecture on her part.  

In an April 2015 VA addendum medical opinion, the examiner again concluded that it is less likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected perirectal abscesses.  He noted that he had reviewed Dr. A. W.'s second letter from February 2014, which essentially says that same thing as her previous letter.  He noted that she stated that the Veteran has total loss of anal sphincter control.  However, clinical examination in February 2014 refuted that directly.  There was moderate loss noted, but not complete loss.  Additionally, she stated that the Veteran has deep, painful scarring from perirectal abscesses.  The Veteran underwent a colonoscopy in April 2014; the only finding was non-bleeding internal hemorrhoids and several benign colon polyps.  There was no mention of any rectal or anal scarring.  Finally, on examination, the Veteran had clinically normal testicles, a markedly enlarged prostate, and a borderline low serum testosterone.  There are no reasons for his erectile dysfunction currently.  The examiner reiterated his opinion that there is no documented literature article showing causality between perirectal abscesses and erectile dysfunction.  With regard to reconciliation of his opinion with Dr. A. W.'s, the examiner opined that it was not possible as they simply disagree on the issue.  

An addendum opinion was provided by a different VA examiner in June 2016.  The examiner concluded that it is less likely than not that the Veteran's erectile dysfunction is aggravated by his perirectal abscesses.  In so finding, she noted that medical literature supports that age is the single most common risk for the development and progression of erectile dysfunction.  The Veteran's diagnosis of erectile dysfunction in 2011, around the age of 56, corresponds to a 50 percent prevalence of erectile dysfunction based on age alone.  The examiner noted that there is a 5 percent rate of progression of symptoms for each decade of life after the age of 40 that is seen in erectile dysfunction which represents the natural history of the disease.  She noted that no medical records that were available for review on this case document a baseline history of symptoms which progressed over time beyond the natural course of the condition.  Further, there is no documentation of a premature onset of symptoms or accelerated progression of erectile dysfunction symptoms corresponding to the appearance, recurrence, or persistence of the Veteran's abscesses/fistula surgeries or treatments.  The examiner opined that the Veteran's age at presentation and the initiation of standard medical treatment for his erectile dysfunction since 2011 is consistent with the clinical presentation and treatment offered to the general male population diagnosed with the condition.  Further, there is no documentation of failed trials or oral medication or vacuum pumps, implementation of more invasive treatment options, or a need for surgical consideration of the Veteran's erectile dysfunction that would lend any support to a contention of aggravation beyond the natural progression of the disease.  

With regard to the conflicting medical opinions of record, in a July 2016 addendum opinion, the examiner opined that the opinion provided in the November 2010 medical opinion was supported by the evidence of record with an appropriate rationale.  With regard to the May 2013 medical opinion provided by Dr. A. W., the examiner opined that there is no medical documentation that supports that the Veteran had a persistent or recurrent abscess after the surgical intervention performed in 1984 - 19985.  The reference, therefore, to an abscess causing ongoing problems is not supported by the evidence.  The inference that sequela from the perirectal abscess (including anal fistula formation/scarring), by way of causing discomfort, embarrassment, would be causing problems with erectile dysfunction, is speculative in nature and provides no anatomical or physiological explanation to support any causal association between the rectal and genital areas.  As for the May 2014 medical opinion provided by Dr. A. W., the examiner again noted that she provided no medical explanation or reasoning to account for a causal association between the rectal/perirectal findings and the claimed erectile dysfunction.  With regard to the February 2014 VA examination and opinion and the February 2015 VA medical opinion, the examiner concluded that the assessment and opinions made by the examining physician provided clinical evidence of other contributors to erectile dysfunction while acknowledging the chronic rectal condition as a separate and unrelated issue.  As for his April 2015 addendum opinion the examiner opined that, clinical exam findings and medical literature were referenced as support for the opinion.

Analysis

After a review of the evidence, the Board finds that service connection for erectile dysfunction is not warranted.  

As an initial matter, the Board notes that none of the VA examinations specifically addressed whether the Veteran's erectile dysfunction may be directly related to service.  However, the Board notes that the Veteran does not allege, nor does the record reflect, that his erectile dysfunction is related to service on a direct basis.  In this regard, service treatment records are negative for any findings, complaints, or treatment pertaining to erectile dysfunction.  The Board acknowledges that bilateral atrophied testicles were noted at the time of the 1975 military entrance examination, which were determined by the examiner who conducted the February 2014 VA examination to have preexisted military service.  However, the examiner also noted that there was no documented problem of erectile dysfunction in service.  Notably, the evidence indicates that erectile dysfunction was not diagnosed until 2011, approximately 26 years after the Veteran's discharge from active duty service.  As such, there is no competent evidence linking the Veteran's erectile dysfunction directly to military service.

Nothwithstanding the foregoing, the Veteran claims that his erectile dysfunction is secondary to his service-connected perirectal abscesses.  There are multiple medical opinions of record addressing this issue; however, the Board finds that the most probative medical evidence of record does not suggest that the Veteran's erectile dysfunction was caused or aggravated by his service-connected perirectal abscesses.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean  v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

After a review of all the medical opinions of record, the Board finds that the opinions provided by the VA examiners are more probative than the opinions provided by the Veteran's private doctor.  In this regard, the VA examiners' opinions were based on a thorough review of the Veteran's medical records and cited to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by detailed rationales.  

Conversely, Dr. A. W. did not provide a rationale to support the opinions rendered.  While she determined that the side effects the Veteran's service-connected perirectal abscesses affected the Veteran's personal relationships and opined that it resulted in erectile dysfunction, she did not provide any explanation regarding how the perirectal abscesses contributed to the Veteran's erectile dysfunction.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as noted by the VA examiners, her findings were based on inaccurate facts.  Dr. A.W. stated that the Veteran has complete loss of anal sphincter control.  However, in the April 2015 VA medical opinion, the examiner noted that clinical examination in February 2014 showed moderate loss, but not complete loss.  Additionally, Dr. A. W. stated that the Veteran has deep, painful scarring from perirectal abscesses.  In the April 2015 addendum opinion it was noted that the Veteran underwent a colonoscopy in April 2014; the only finding was non-bleeding internal hemorrhoids and several benign colon polyps.  There was no mention of any rectal or anal scarring.  In light of the foregoing, the opinion is assigned limited probative value.

In sum, there is no competent medical opinion of record linking the current erectile dysfunction to service or to a service-connected disability.  The Veteran may believe that he has erectile dysfunction due his service-connected perirectal abscesses; however, he has not been shown to have the experience, training, or education necessary to make an etiological link as to such.  He is competent to relate his symptoms, but not the etiology of those symptoms.  Kahana, v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to SMC Based on Loss of Use of a Creative Organ

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 

Here, the Veteran seeks SMC based on his diagnosed erectile dysfunction.  As determined herein, service connection for erectile dysfunction has been denied; thus a grant of SMC is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction (claimed as loss of use of a creative organ), to include as secondary to service-connected perirectal abscesses, is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


